CHAPTER II Ontario’s Economic Outlook and Fiscal Plan Section A: Overview HIGHLIGHTS ONTARIO’S ECONOMY § Government-projected 2010 real GDP growth — 2.7 per cent. § Projected 2010 real GDP growth, private-sector average —3.0percent. § Government and private-sector average projected 2011 real GDP growth — 3.2 per cent. § Net new jobs since May 2009 — 91,700. § Net new jobs since October 2003 — 331,700. § Projected net new jobs in 2010–13 — 504,000. ONTARIO’S FINANCES § 2009–10 interim deficit — $21.3 billion, down from $24.7 billion forecast in the Fall 2009 Ontario Economic Outlook and Fiscal Review. § 2010–11 deficit projection — $19.7 billion, down from $21.1billion forecast in the Fall 2009 Ontario Economic Outlook andFiscal Review. § The government has a responsible plan to cut the deficit inhalf in five years and eliminate it in eight years. IMPROVED TRANSPARENCY IN FINANCIAL REPORTING § Starting with this Budget, changes have been made in how certainrevenues and expenses are presented, in order to improve thetransparency of financial reporting. These changes do not affect the province’s annual surplus or deficit result, the accumulated deficit orthe underlying levels of revenue and expense. Section A: Overview 2010 Budget — Numbers at a GlanceTable 1 Ontario’s Economy: Provincial Finances: Projected Real GDP Growth, 2010 2.7% 2010–11 Deficit Projection $19.7 billion Avg. Private-Sector Growth, 2010 3.0% 2010–11 Revenue Plan $106.9 billion Projected Real GDP Growth, 2011 3.2% 2010–11 Expense Plan $125.9 billion Jobs since May 2009 2010–11 Reserve $0.7 billion Jobs since October 2003 Accumulated Deficit-to-GDP Ratio (2003–04) 25.2% Real GDP (2009 above 2003) 6.2% Accumulated Deficit-to-GDP Ratio (2009–10) 23.7% Real Disposable Income (2009 above 2003) 18.8% Over the past year, Ontario’s economy has been hit hard by the globaleconomic downturn — including a recession in the United States, heightened financial market turmoil, and a contraction in the manufacturing sector. To help lessen the burden of the recession on Ontario’s families and businesses, the government took decisive measures and made responsible choices. These necessary investments have contributed to a projected deficit of $21.3 billion for 2009–10. The government has been quick to act on the fiscal challenge that faces Ontario. Building on its track record, the government has introduced measures to achieve significant fiscal savings — both this year and over the medium term — that have allowed the government to achieve lower deficit projections than were published in the Fall 2009 Ontario Economic Outlook andFiscal Review. There are now clear signs that the Ontario economy has stabilized and that recovery is taking shape. Growth is expected to strengthen due to improving global demand, significant government actions to support jobs and the economy, and government policies to promote long-term competitiveness and growth. Ontario has established a strong foundation for future prosperity through its tax plan for jobs and growth and by making major investments in key public services and infrastructure. As the government’s stimulus is wound down and economic growth takes hold, Ontario will continue to build on that foundation with its five-year Open Ontarioplan and by modernizing government operations. These measures will allow itto hold program expense growth to a rate less than the growth in revenue and cut the deficit in half within five years. As a result,the Province is projecting diminishing deficits of $19.7billion in2010–11, $17.3billion in 2011–12 and $15.9billion in 2012–13, withabalanced budget by 2017–18. Ontario’s Economic Outlook and Fiscal Plan Section B: 2009–10 Interim Fiscal Performance Section B: 2009–10 Interim Fiscal Performance Asoutlined in the Fall 2009 Ontario Economic Outlook and Fiscal Review, lower 2008–09 results and a weaker economy in 2009 led to a significant reduction in projected revenues for 2009–10. Total expense increased as the Province invested to support job creation and lessen the impact of the economic downturn on Ontarians. Since the fall of 2009, Ontario’s economy has stabilized and begun to recover while the Province’s finances have improved and strengthened. There are clear signs that Ontario’s economic recovery is taking shape. Jobs, gross domestic product (GDP), merchandise exports and manufacturing sales have all improved from lows posted during the recession. However, the pace of recovery has been moderate and these key indicators remain below pre-recession levels (see Section C of this chapter). The economic recovery has improved the Province’s finances through a modest increase in taxation revenues. In addition, as the global recession took hold, the government took immediate action to manage spending while protecting the quality and sustainability of public services. Building on its track record of fiscal responsibility, the government tasked the Treasury Board Working Group with leading the 2009 expenditure management review to ensure taxpayers’ dollars are spent effectively. Going forward, the Province will continue implementing expenditure management measures to support its commitment to return to fiscal balance (see Chapter I, Section B). The government’s plan is producing results. The Province is now projecting a $21.3 billion deficit in 2009–10, an improvement of $3.4billion from the $24.7billion deficit forecast published in the Fall2009Ontario Economic Outlook and Fiscal Review. The improved fiscal projection is mainly due to a $1.9 billion reduction in program expense resulting from the government’s prudent management of expense, as well as lower costs associated with the Provincial response to the H1N1 flu virus. In addition, the Province’s interest on debt expense projection is $0.5 billion below the fall forecast. IMPROVED TRANSPARENCY IN FINANCIAL REPORTING — IMPACTS ON ONTARIO’S FISCAL PLAN Starting with this Budget, a number of items will be presented differently for improved transparency in reporting. These changes are being made to comply with recently revised Public Sector Accounting Board standards. These presentation changes do not impact the Province’s annual surplus/deficit results or underlying revenues and expenses. The principal change is the treatment of Education Property Tax. Previously, Education Property Taxes collected by municipalities for local school boards were netted against (i.e., subtracted from) Education expense. Under the new presentation, Education Property Taxes are included in Provincial revenue and are no longer netted against Education expense. To facilitate comparisons, the Province’s historical revenues and expenses have been restated to account for this reporting change. The following table illustrates how this change affects the Province’s 2008–09 financialresults. Presentation in the Fall 2009 Economic Outlook and Fiscal Review New Presentation in the 2010Budget ($ Billions) Actual 2008–09 ($ Billions) Actual 2008–09 Revenue Revenue Taxation Revenue $
